By the Court.

Jenkins, J.,
delivering the opinion.
Upon the death of Solomon Harrell, one of the defendants, pending the action the plaintiff below had his election, either to make his representative a party defendant, and proceed against him with the survivors, or having suggested the death of Harrell of record, to proceed against the survivors alone.
He elected the latter course and proceeded against them to judgment. How he asks to revive the same case against the administrator of Harrell. Ho authority directly in point has been adduced, but our opinion is, that this is inadmissible. The final judgment of the Court having been rendered against a portion of the defendants, we hold that the record is so far closed that it can not be re-opened to make the representative of a defendant, who died pending the action, a party. Ho joint judgment could be now rendered against all the co-obligors.
Any judgment obtained against the administrator of Harrell must be several; then why should not that be in a several suit ?
Let'the judgment be reversed.